DETAILED ACTION
Summary
Claims 1, 3-11, 16-22, and 26-28 are pending in the current application. Claims 9, and 18-28 are rejected under 35 USC 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Claim Objections
Claim 27 objected to because of the following informalities:
Claim 27 recites “each subset” in line 2. It should recite “each of the subsets”.
Claim 27 recites “on the image s” in lines 2-3. It should recite “on the image”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 18-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “at least one magnetic field transmitter” in line 2. It is not clear if this is referring to transmitters of the “plurality of magnetic field transmitters” in claim 1, or if this is referring to new magnetic field transmitters. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to at least on magnetic field transmitter of the plurality of magnetic field transmitters.
Claim 18 recites “a three dimensional (3D) coordinate system” in lines 15-16. It is not clear if this is referring to the “3D coordinate system” defined in lines 8-9, or if this is defining a new coordinate system. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 18 recites “a 2D coordinate system” in line 16. It is not clear if this is referring to the “2D coordinate system” defined in line 9, or if this is defining a new coordinate system. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered, but are moot as the claims are no longer rejected under 35 USC 103.

Allowable Subject Matter
Claims 1, 3-8, 10-11, 16-17 allowed.
Claim 9, 18-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites:
“A registration fixture configured for use with a medical imaging system, the registration fixture comprising: 
a first plurality of fiducial markers arranged in a first predefined pattern within the fixture; 
a second plurality of fiducial markers arranged in a second predefined pattern within the fixture; and 
a plurality of magnetic transmitters coupled to the registration fixture, wherein the first and second predefined patterns are unique such that they are distinguishably detectable, with respect to each other, on a two-dimensional (2D) image of the fixture produced by the medical imaging system, wherein the registration fixture is configured to fixedly couple to a patient table to secure the registration fixture under a patient throughout a procedure, wherein the first and second pluralities of fiducial markers define a three-dimensional (3D) coordinate system, wherein the 2D image defines a 2D coordinate system, and wherein the 3D coordinate system and the 2D coordinate system are co-registered by associating a first position of at least one of the first or second pluralities of fiducial markers detected on the 2D image with a second position of the at least one of the first or second pluralities of fiducial markers within the fixture, wherein the first or second predefined patterns comprise a plurality of sub- patterns, and wherein each of the plurality of sub-patterns comprises a unique and unambiguous arrangement of fiducial markers such that each of the plurality of sub- patterns is distinctly identifiable, with respect to each other, on the 2D image, wherein each of the plurality of sub-patterns comprises a symmetric grid, and wherein the first and second predefined patterns are configured to allow the medical imaging system to determine a majority of possible projections from the medical imaging system.”
This claim, when viewed as a whole, is not reasonably taught by the prior art without the benefit of improper hindsight. The features of this claim are individually taught in Olive, Kubiak, Averbuch, Lavallee, and Bar-Tal. However, there is no teaching in the prior art to combine the references to achieve the claimed invention without using impermissible hindsight. For example, it is not clear why one of ordinary skill in the art would modify a calibration phantom of Lavallee, which is placed on top of the patient, to be “fixedly couple(d) to a patient table to secure the registration fixture under a patient throughout a procedure”, as taught by Averbuch and Kubiak. It also would not have been obvious to modify the calibration jigs of Olive and Averbuch with the measurement jig of Kubiak as the measurement jig of Kubiak is for “determining and measuring leg length, offset, and cup position during arthroplasty surgery”. The Kubiak reference is explicitly for measuring feature length during an arthroplastic hip replacement [0021], and it is not clear why one of ordinary skill would modify a calibration jig for robotic surgery with features from a measurement device of Kubiak. 
Claim 1 is not reasonably taught by the prior art without the benefit of improper hindsight, and is allowable. Dependent claims 3-8, 10-11, 16-17 necessarily contain all the limitations of independent claim 1, and would be allowable for substantially the same reasons. Claim 9 would be allowable if the claim were amended to no longer be rejected under 35 USC 112(b).
Claim 18 recites:
“A registration system configured for use with a medical imaging system, the registration system comprising: 
a registration fixture including a plurality of fiducial markers arranged in a plurality of unique subsets of fiducial markers, each of the subsets being arranged in a predefined pattern within the fixture; 
a plurality of magnetic tracking elements; 
a plurality of magnetic transmitters coupled to the registration fixture; and 
a processor configured to calculate a plurality of projection matrices from a three- dimensional (3D) coordinate system of the fixture to a two-dimensional (2D) coordinate system of an image of the fixture produced by the medical imaging system; 
wherein each of the subsets is unique such that they are distinguishably detectable, with respect to one another, on the image of the fixture, wherein the registration fixture is configured to fixedly couple to a patient table to secure the registration fixture under a patient throughout a procedure, wherein a first subset and a second subset of the plurality of unique subsets define a three-dimensional (3D) coordinate system, wherein the 2D image defines a 2D coordinate system, wherein each of the subsets comprises a symmetric grid, and wherein the plurality of fiducial markers are configured to allow the medical imaging system to determine a majority of possible projections from the medical imaging system.”
This claim, when viewed as a whole, is not reasonably taught by the prior art without the benefit of improper hindsight. The features of this claim are individually taught in Olive, Lavallee, Vasey, Averbuch, Kubiak, and Bar-Tal. However, there is no teaching in the prior art to combine the references to achieve the claimed invention without using impermissible hindsight. For example, it is not clear why one of ordinary skill in the art would modify a calibration phantom of Lavallee, which is placed on top of the patient, to be “fixedly couple(d) to a patient table to secure the registration fixture under a patient throughout a procedure”, as taught by Averbuch and Kubiak. It also would not have been obvious to modify the calibration jigs of Olive and Averbuch with the measurement jig of Kubiak as the measurement jig of Kubiak is for “determining and measuring leg length, offset, and cup position during arthroplasty surgery”. The Kubiak reference is explicitly for measuring feature length during an arthroplastic hip replacement [0021], and it is not clear why one of ordinary skill would modify a calibration jig for robotic surgery with features from a measurement device of Kubiak. 
Claim 18 is not reasonably taught by the prior art without the benefit of improper hindsight, and would be allowable if the claim were amended to overcome the rejection under 35 USDC 112(b). Dependent claims 19-28 necessarily contain all the limitations of independent claim 18, and would be allowable for substantially the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/             Primary Examiner, Art Unit 3793